Citation Nr: 1606115	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  11-19 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1971 to February 1975, with additional service with the North Carolina Army National Guard.    

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims file and electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The Veteran contends that his bilateral hearing loss disability and tinnitus were incurred as a result of noise exposure working on the flight line during active service and additionally due to noise exposure working around heavy equipment in the National Guard.  

The record reflects that some records verifying dates of service in the National Guard have been received, but it does not appear that all of the Veteran's dates of service in the National Guard have been verified or that complete medical records pertaining to the Veteran's service in the National Guard have been obtained.  Therefore, further development to obtain those records is in order.

Additionally, the Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In an August 2009 VA examination, the Veteran reported a history of in-service noise exposure as an aircraft mechanic with hearing protection and occupational noise exposure painting trucks on a freight liner for 26 years, with onset of intermittent tinnitus about three years prior.  The examiner diagnosed bilateral sensorineural hearing loss and opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or a result of the Veteran's history of service noise exposure because a November 1974 separation examination showed hearing levels within normal limits.

The Board finds the August 2009 VA examination report to be inadequate because the examiner did not adequately support the opinions provided.  Moreover, the Board notes that the medical opinions obtained in this case only address whether the Veteran's claimed disabilities are related to his active service in the Air Force but no medical opinion addressing whether the disabilities are related to periods of active duty for training in the National Guard has been obtained.  Therefore, the claims must be remanded for another VA examination.    

As the case must be remanded, the RO or the AMC should obtain and associate with the record any outstanding, pertinent records, to include any VA Medical Center treatment records.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include any VA Medical Center treatment records.

2. The RO or the AMC should undertake all indicated development to verify the Veteran's periods of active duty, active duty for training and inactive duty for training while a member of the National Guard.

3. The RO or the AMC should undertake all indicated development to obtain all medical and personnel records for the Veteran's Federal service in the National Guard.  Development to obtain such records should continue until the required records are received or it is determined that further development to obtain the records would be futile.  In any event, the RO or the AMC should request the Veteran to provide a copy of any National Guard records in his possession.

4. Then, the Veteran should be afforded a VA examination by an audiologist or physician with sufficient expertise to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  All pertinent evidence of record must be provided to and reviewed by the VA examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of active duty, active duty for training, and inactive duty for training in the National Guard.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss and tinnitus are etiologically related to acoustic trauma during the Veteran's active duty in the Air Force and/or any periods of active duty, active duty for training and inactive duty for training in the National Guard.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  
      
5. The RO or the AMC should undertake any other development it determines to be warranted.  

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




